Citation Nr: 1228687	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  05-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disorder.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral lower extremity neuropathy.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hip disorder.  

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and J.W.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1969 to June 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in February 2008 so the Veteran could be scheduled for a Board hearing.  The case was again remanded in January 2009 so that the Veteran could be scheduled for a VA examination and again in January 2011 for the same purpose.  These actions were accomplished and the case has been returned for appellate consideration.  

The  issues of service connection for a low back disability, lower extremity neuropathy, and bilateral hip disability has been raised by the record, specifically in an opinion by a VA physician that these disorders may have been aggravated by service-connected psychosis.  The matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's low back disability was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or by an event not reasonably foreseeable.

2.  The Veteran's bilateral lower extremity neuropathy was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or by an event not reasonably foreseeable.

3.  The Veteran's bilateral hip disability was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or by an event not reasonably foreseeable.

4.  An event that was not reasonably foreseeable did not occur during VA treatment.  

5.  The Veteran's established service-connected disabilities are chronic paranoid schizophrenia, rated 100 percent disabling, and residuals of a left thumb fracture rated noncompensably (zero percent) disabling.  

6.  Service-connected disabilities have not rendered the Veteran unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.

7.  The Veteran has a single service-connected disability ratable at 100 percent disabling, but no other service-connected disabilities ratable at 60 percent, and his service-connected disabilities are not shown to restrict him to his dwelling or immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for compensation for a low back disorder under the provisions of 
2. 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

3.  The criteria for compensation for bilateral lower extremity neuropathy under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

4.  The criteria for compensation for bilateral hip disorders under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

5.  The criteria for special monthly compensation based on a need for regular aid and attendance of another person, or based on housebound status, have not been met.  38 U.S.C.A. § 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  May 2004, September 2005, and March 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's treatment records, including private and VA records of treatment, have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in March 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Claims for Compensation under 38 U.S.C.A. § 1151

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA 
(i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2011).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that compensation should be awarded under 38 U.S.C.A. § 1151 for disabilities of the low back and both hips as well as for neuropathy of both lower extremities.  He asserts in his correspondence and in testimony that he gave the Board hearing in November 2008 that these disabilities had their onset while he was working with a floor buffer and sustained a twisting injury.  Following the injury he sought treatment at a VA facility where he asserts that his disabilities were not correctly diagnosed.  He asserts that this failure to properly diagnose his injuries led to the development of low back and bilateral hip disorders and to the development of peripheral neuropathy of the lower extremities.  

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for each of the claimed disabilities; a low back disability, bilateral lower extremity neuropathy , and bilateral hip disabilities, which he has claimed are due to VA lack of proper care or negligence in providing treatment.  As noted, the Veteran has contended that VA committed negligence in not properly diagnosing and treating these disabilities following an injury he sustained while operating a floor buffer.  

A review of the Veteran's claims file shows that, on VA outpatient treatment in January and March 2002, the Veteran complained of low back and left knee pain.  It was reported for clinical purposes that he had injured himself while buffing a floor in July 2001 and had been followed at the VA orthopedic clinic for knee pain, which had remained unchanged.  He was referred for physical therapy to treat low back pain with strengthening exercises.  In April 2002, he was seen for complaints of low back pain that radiated to the left leg.  Examination of the back in July 2002 showed that the Veteran had no objective findings, with pain distribution not physiologic.  There were tight muscles in the paralumbar area, with a hard nodule over the left side of the pelvis about the sacroiliac joint.  X-ray studies were negative.  In September 2002 the assessment was of chronic back and leg pain, with normal X-rays and neurologic examination, with differential diagnosis of tendinitis or bursitis in the hips or chronic back strain.  

The Veteran continued to be evaluated for low back pain that radiated down the left leg, with left leg numbness, by VA and private care providers through 2004.  In a May 2004 statement, a private physician indicated that the Veteran had sustained a sprain of the lumbar spine while working on July 2001.  He continued to have chronic low back pain and radicular pain in the left leg and foot.  

In a memorandum received in November 2008, a VA physician indicated that the Veteran's medical records that had been reviewed from 1998 showed that the Veteran had developed back pain and knee pain after a twisting injury that occurred while he was at work.  A CT scan performed in May 2002 showed disc space heights to be normal, although there was some facet joint arthropathy at L4-L5.  The Veteran had continued to have pain over the years and an MRI performed in March 2004 showed no neural foraminal narrowing, but there was some desiccation at L4-5.  Additional studies showed disc herniation at L4-5 and electrophysiologic evidence of mild chronic S1 radiculopathy.  

The VA physician stated that the Veteran believed that he had been ignored by the VA physicians because of his psychiatric diagnosis.  (The Veteran is service connected for paranoid schizophrenia rated 100 percent disabling.)  This had led to a progression of his symptoms to the current debilitating state.  The physician's review of the chart indicated that, although it seemed that multiple attempts had been made to evaluate the disabilities, the Veteran's disease had finally progressed.  The physician stated that, perhaps, if it were possible to predict the future, the Veteran's outcome could have been improved, particularly regarding frequent references in the consultation reports that his symptoms were "all in his head."  This unfortunately probably made the Veteran's pain complaints worse.  The physician went on to conclude that it was unlikely, even at this time, that any surgical intervention would be helpful to the Veteran.

An examination was conducted by VA in March 2009 pursuant to remand by the Board.  At that time, the pertinent impression was chronic pain in the lower back, probably due to degenerative spondylosis.  The examiner noted that an opinion was to be provided regarding whether it was at least as likely as not that VA had failed to timely diagnose and properly treat the Veteran following the twisting injury that had occurred in 2001.  This included disc disease of the low back, additional neuropathy of the lower extremities and a bilateral hip disorder.  If so, the examiner was to render a further opinion regarding whether any additional disability was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing medical treatment, or whether the result was not reasonably foreseeable.  The VA examiner was not able to identify any specific injury sustained in 2001 as a result of the incident the Veteran described.  Despite the Veteran's belief that he had "hairline cracks" in the spine, there was no such pathology noted on a 2007 MRI study, so that, in the examiners opinion, there was no failure on the part of VA to diagnose or treat him following the 2001 injury.  

An examination was conducted by VA in March 2011 pursuant to remand by the Board.  After extensive examination and review of the record, the VA physician rendered an opinion that the Veteran's current lumbar spine conditions, bilateral hip condition and alleged lower extremity neuropathy (there was no evidence of neuropathy on examination) were less likely as not related to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of VA.  The VA physician instead identified other etiologies that either caused or aggravated the Veteran's claimed disabilities, namely, the mechanism of injury described by the Veteran (for which he sought VA treatment), the effects of aging, and the Veteran's psychiatric reaction to the injury (the decompensation associated with the 100 percent service-connected psychosis).  

While the Veteran has asserted that he incurred low back, bilateral hip, and lower extremity neuropathy because of negligent VA treatment, after a review of all the lay and medical evidence, the Board finds that the competent evidence demonstrates that the Veteran's current low back, bilateral hip, and lower extremity neuropathy were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or by an event that was not reasonably foreseeable.  Rather, the record shows that, while the Veteran's claimed disabilities may be related to the 2001 injury that the Veteran sustained and other unrelated etiologies, they are not worsened or related in any way to the treatment that the Veteran received at VA in the years following the injury.  

The VA clinician who rendered the March 2011 opinion pointed to other etiologies that included the precipitating physical injury that prompted VA treatment, the Veteran's age, and psychiatric component.  There is no competent contrary medical opinion of record regarding the etiology of the claimed disorders or tending to show VA fault as the proximate cause of the claimed disorders.  The record does not include any competent evidence, to include a medical nexus, which indicates that his low back, bilateral hip, or lower extremity neuropathy were the result of negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA.  Absent such evidence, the Board finds that a preponderance of the evidence is against compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder, bilateral hip disorder, or lower extremity neuropathy, claimed as caused by VA lack of proper care/negligence in providing surgical treatment, hospitalization, and/or inpatient treatment, such that compensation is not warranted.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran is competent to report what symptoms he has experienced of the low back, lower extremities, and hips since he sustained the injury in July 2001; however, he is not competent to opine as to the etiology of the claimed disabilities, nor is he competent to offer an opinion regarding any actual causal relationship between his VA treatment and low back, bilateral hip, or lower extremity neurologic disorders.  Additionally, the Veteran is not competent to offer an opinion as to proximate causation of the claimed disabilities, that is, to assess VA negligence (which includes establishing the community standard of care and breach of that care) or to establish other VA fault in the delivery of medical care.  The evidence of record shows no clinical relationship between any current low back, bilateral hip, or lower extremity neuropathy disorders and treatment he received at VA facilities; instead, the competent opinion evidence points to other etiologies than VA treatment as both the actual and proximate cause of the disabilities.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the more probative medical evidence of record showing no nexus between his VA treatment and any low back, bilateral hip, or lower extremity neurologic disorders, that is, no actual causation, as well as no proximate causation by alleged VA negligence or similar fault.  

In addition, the Board finds that evidence does not show that an event that was not reasonably foreseeable for the disabilities claimed occurred in this case.  Rather, the evidence preponderates against any of these findings.  There is no contention that the treatment rendered following the injury that the Veteran sustained while working with a floor buffer in 2001 by VA was nonconsensual.  The record shows that the Veteran sought treatment for residuals of the preexisting injury, and that the treatment he received was appropriate.  To the extent the Veteran's post-VA treatment complaints mirror those that prompted treatment, such additional disability is not demonstrated, and such tends to show that no unforeseen event occurred to explain such disabilities.  In addition, the medical opinion relating the degenerative aspect of the current disabilities to etiologies other than VA medical treatment reflects no proximate causation by any unforeseen event.  For example, on examination by VA in March 2011, it was noted that imaging findings from 2002 were consistent with degenerative chronic changes, not changes that would have developed as a result of the July 2001 injury.  In other words, the studies of the spine showed degenerative, not traumatic changes.  As such, they were related to age, which is a reasonably foreseeable event.  See 38 C.F.R. § 3.361(d)(2).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for compensation for disabilities of a low back disorder, bilateral lower extremity neuropathy, and bilateral hip disorder on the basis of 38 U.S.C.A. § 1151, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

SMC

The Veteran is also claiming eligibility for SMC on account of the need for the aid and attendance if another or for being housebound.  During the Board hearing in November 2008, the Veteran testified that he was unable to take care of himself as a result of his service-connected schizophrenia.  

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2011), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2011).

Service connection is currently in effect for paranoid schizophrenia, rated 100 percent disabling and residuals of a left thumb fracture rated noncompensable.  

An examination to determine the need for the aid and attendance or housebound status was conducted by VA in December 2007.  At that time, it was noted that the Veteran could not take care of many of the activities of daily living (ADLs) such as cooking, cleaning, and some self-care.  He had left leg weakness and numbness, generally reduced cervical range of motion that was 1/2 of normal ranges, and significant degenerative disc disease with sciatic neuropathy and radiculopathy.  He was able to walk without the aid of another for 150 feet and left home once or twice per day, but only with the assistance of a care-giver.  He reported that he had difficulty with multiple ADLs that required physical exertion.  The diagnosis was radiculopathy of the left lower extremity.  

An examination for aid and attendance benefits was conducted by VA in October 2009.  At that time the diagnosis was spinal stenosis with left leg weakness.  The disabilities restricting the Veteran's activities were reported as back and neck pain.  The Veteran was able to feed himself, but was not able to prepare his own meals.  The examiner stated the Veteran needed assistance in bathing and tending to his hygiene needs, but was not legally blind, required nursing home care and could not take care of himself at home, and was mentally capable of taking care of his own financial affairs and to manage his own financial affairs.  

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.  Initially, it is noted that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service- connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).  

Here, the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  In this regard, it is noted that, while the VA examiners in 2007 and 2009 stated that the Veteran needed aid in many of his ADLs, this need was caused by physical disabilities for which service connection is not in effect.  These physical disabilities are the subject of denial of compensation benefits under the provisions of 38 U.S.C.A. § 1151 in this decision.  

The medical evidence also does not reflect that the Veteran has a service-connected disability which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the medical evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  

Regarding housebound benefits, while the Veteran does have a single disability ratable at a total (100 percent) rating, he does not have additional service connected disabilities ratable at 60 percent, and is not shown to be confined to his immediate premises as a result of service connected disabilities.  The only other service-connected disability is that of residuals of a fracture of the left thumb, which is rated noncompensable.  There are no findings of disability associated with the left thumb fracture residuals and the Veteran has not testified otherwise.  It is most important that the examiner who examined the Veteran in October 2009 rendered an opinion that the Veteran was not prevented from managing his finances as a result of his service-connected schizophrenia.  As such, the criteria for consideration of housebound benefits have not been met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(3)(i)(2).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a low back disorder is denied.  

Compensation under 38 U.S.C.A. § 1151 for a bilateral lower extremity neuropathy is denied.  

Compensation under 38 U.S.C.A. § 1151 for bilateral hip disorder is denied.  

SMC based on the need for regular aid and attendance of another person, or on account of being housebound, is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


